Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements filed on September 10, 2019, January 19, 2021, and July 19, 2021 comply with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore have been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
The “vibration element” in claims 12, 14–16, and 18–20.1
The “environmental noise detection module” in claims 16–20.
The “notification module” in claims 16–20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12 and 14–20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim limitation “vibration element” invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to clearly link the structure, material, or acts to the function. According to the written description, “[a] vibration element 120 can be implemented in a variety of different manners, such as using a partially off-balanced motor, electromagnetic induction, and so forth.” (Spec. ¶ 13). Since “vibration element” invokes 35 U.S.C. § 112(f), it is required to be interpreted “to cover the corresponding structure, material, or acts described in the specification,” 35 U.S.C. § 112(f), yet the specification describes several different possible structures, making unclear which structure “corresponds” to the claimed vibration element.
Claim limitation “environmental noise detection module” invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the specification fails to disclose which particular hardware structure corresponds to the environmental noise detection module, and moreover, posits several different potential algorithms that the environmental noise see Spec. ¶ 21, making unclear which acts “correspond” to the claimed environmental noise detection module.
Claim limitation “notification module” invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Therefore, the claims are indefinite and rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. § 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. § 132(a)); or 
(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 C.F.R. § 1.75(d) and MPEP §§ 608.01(o) and 2181.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
I.	DELGIORNO DISCLOSES CLAIMS 1–5, 8, 11, 12, 14, 16, 18, AND 20.
Claims 1–5, 8, 11, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0014569 A1 (“DelGiorno”).
Claim 1
DelGiorno discloses:
A method, comprising: 
“FIGS. 3 and 4 illustrate flowcharts of exemplary alternative methods for using ambient noise level detection to implement adaptive audible user notifications in accordance with embodiments of the present invention.” DelGiorno ¶ 35.
predicting that a user will have difficulty hearing an audible notification at a computing device due to environmental noise at the computing device; 
“As shown in FIG. 3, the method of flowchart 300 is initiated at step 302. At step 304, mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located. At step 306, DSP and/or microprocessor 108 within mobile telephone 100 analyzes the ambient noise level.” DelGiorno ¶ 36. For example, “[i]n one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels. A look-up table is then programmed into 
enabling, in response to predicting that the user will have difficulty hearing the audible notification, vibration notifications at the computing device; 
Continuing with step 306, the DSP and/or microprocessor 108 within mobile telephone 100 “adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 36.
receiving an event for which a notification is to be provided; 
“At decision step 308, mobile telephone 100 determines if an event has occurred.” DelGiorno ¶ 37.
and activating, in response to receiving the event, a vibration element at the computing device. 
“When an event occurs, mobile telephone 100 provides the user with an audible user notification at the most recently adjusted loudness level.” DelGiorno ¶ 37. Importantly, the “loudness level” of the ringer includes levels that prescribe the use of a vibration motor. See DelGiorno ¶ 41 (“The non-audible user notification may be provided instead of or in addition to a standard audible user notification or in addition to an adaptive audible user notification.”). “The non-audible user notification may comprise, for example, a vibration-based user notification or a visible user notification such as a notification graphic or LED display provided by display 116.” DelGiorno ¶ 40.
Claim 2
DelGiorno discloses the method as recited in claim 1, 
the predicting that a user will have difficulty hearing an audible notification comprising predicting that a user will have difficulty hearing an audible notification in response to receiving the event. 
first, DelGiorno ¶ 38, and then in response, “mobile telephone 100 uses its microphone 112 to detect the ambient noise level of the environment in which mobile telephone 100 is currently located . . . analyzes the ambient noise level and adjusts the loudness of an audible user notification based on the ambient noise level.” DelGiorno ¶ 39.
Claim 3
DelGiorno discloses the method as recited in claim 1, 
the predicting that a user will have difficulty hearing an audible notification comprising determining that the environmental noise exceeds a threshold level. 
“In one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels. A look-up table is then programmed into the mobile phone 100 correlating ambient noise levels to an appropriate ring loudness. The DSP and/or microprocessor 108 accesses the look-up table and uses the determined ambient noise level to select a corresponding ring loudness.” DelGiorno ¶ 34.
Claim 4
DelGiorno discloses the method as recited in claim 1, 
the audible notification comprising a ringtone. 
“In one implementation, a variety of environments are tested to determine what ring loudness allows the phone to be heard at various ambient noise levels.” Delgiorno ¶ 34.
Claim 5
DelGiorno discloses the method as recited in claim 1, 
the enabling comprising enabling vibration notifications in response to an incoming voice call or an incoming message for which an audible notification is to be played. 

Claim 8
DelGiorno discloses the method as recited in claim 1, 
the event comprising an incoming voice call or incoming message. 
“Furthermore, the present invention is not limited to any particular type of audible user notification, such as the ring notification typically associated within an incoming telephone call, but is broad enough to encompass any notification capable of being heard by a user. Additionally, the present invention is not limited to a particular type of event, such as an incoming phone call, but is broad enough to encompass any type of event about which a user may wish to be notified, including but not limited to incoming pages, e-mails, news alerts, instant messages, and the like.” DelGiorno ¶ 55.
Claim 11
DelGiorno discloses the method as recited in claim 1, the method further comprising: 
predicting that the user will no longer have difficulty hearing the audible notification at the computing device due to environmental noise at the computing device; 
“If no event has occurred, then after a predetermined amount of time steps 304 and 306 are repeated to readjust the loudness of the audible user notification to correspond to the noise level of the environment in which mobile telephone 100 is currently located.” DelGiorno ¶ 37.

“Thus, the loudness level of the audible user notification is periodically adjusted to account for changing ambient noise conditions.” DelGiorno ¶ 37.
Claims 12 and 14
Claims 12 and 14 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1 and 8. The findings from those claims are therefore applied to claims 12 and 14, taken in conjunction with at least paragraph 29 of DelGiorno’s disclosure providing for the functionality of the claimed processor, microphone, and vibration element.
Claims 16, 18, and 20
Claims 16, 18, and 20 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1, 8, and 11, and are therefore rejected according to the same findings and rationale as provided above for those claims.
II.	CRUZ-HERNANDEZ DISCLOSES CLAIMS 1, 6, 9, 10, 12, 15, 16, AND 19.
Claims 1, 6, 9, 10, 12, 15, 16, and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0076564 A1 (“Cruz-Hernandez”).
Claim 1
Cruz-Hernandez discloses:
A method, comprising: 
“FIG. 4 is a flow diagram for providing a haptic signal in a haptically noisy environment in accordance with one embodiment.” Cruz-Hernandez ¶ 46.
predicting that a user will have difficulty hearing an audible notification at a computing device due to environmental noise at the computing device; 

enabling, in response to predicting that the user will have difficulty hearing the audible notification, vibration notifications at the computing device; 
“Noise characteristics can be used to determine what kinds of haptic signals to produce or when to produce them. Haptic signals can be tailored to be distinguishable over the haptic noise, for example, by being of a greater intensity and/or different frequency. In other words, haptic signals can be selected to exceed the thresholds of perception, attention breakthrough, and/or pain so as to be perceivable, have attention breakthrough, and/or produce pain.” Cruz-Hernandez ¶ 48.
receiving an event for which a notification is to be provided; 
“Turning back to FIG. 4, at 440, logic determines whether the user of the tool should be notified based on the sensed environment. For example, if a condition of the environment is such that the user should be notified, then the flow would determine as such, and an instruction can be given to provide a haptic signal.” Cruz-Hernandez ¶ 53.
and activating, in response to receiving the event, a vibration element at the computing device. 
“If the user should be notified, then the flow proceeds to 450 where a haptic signal is provided on the device through the handle of the device or by a wearable device worn by the user.” Cruz-Hernandez ¶ 54.
Claim 6
Cruz-Hernandez discloses the method as recited in claim 1, 

“In some embodiments, haptic signals can be provided on the device through a system consistent with system 10 of FIG. 1. In such embodiments, haptic signals can be provided on a haptic output device, such as haptic output device 18 of FIG. 1, located in or on the device to provide a haptic effect felt at the handle of the device by a user. For example, a tool can be a power tool that provides haptic noise through a motor and/or materials with which the power tool is interacting (e.g., wood, metal, plastic, etc.).” Cruz-Hernandez ¶ 56.
Claim 9
Cruz-Hernandez discloses the method as recited in claim 1, the method further comprising 
causing, in response to predicting that the user will have difficulty hearing the audible notification, vibration notifications at each of one or more additional devices connected to the computing device to be enabled. 
“In some embodiments, haptic signals can be provided on the device through a system consistent with system 210 of FIG. 2. In such embodiments, haptic signals can be provided by a haptic output device located on a wearable device.” Cruz-Hernandez ¶ 57.
Claim 10
Cruz-Hernandez discloses the method as recited in claim 9, the method further comprising 
causing, in response to predicting that the user will no longer have difficulty hearing the audible notification, vibration notifications at each of the one or more additional devices connected to the computing device to be disabled. 
“Flow can continue back to sensing at 430 if tool use continues.” Cruz-Hernandez ¶ 63. Thus, turning back to step 430, once again, “a condition of the 
Claims 12 and 15
Claims 12 and 15 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1 and 9. The findings from those claims are therefore applied to claims 12 and 15, taken in conjunction with at least paragraph 32 of Cruz-Hernandez’s disclosure providing for the functionality of the claimed processor, microphone, and vibration element.
Claims 16 and 19
Claims 16 and 19 recite systems that performs substantially the same method as corresponding claims 1 and 9, and are therefore rejected according to the same findings and rationale as provided above.
III.	MOUSSETTE DISCLOSES CLAIMS 1, 7, 12, 13, 16, AND 17.
Claims 1, 7, 12, 13, 16, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0063828 A1 (“Moussette”).
Claim 1
Moussette discloses:
A method, comprising: 
“FIG. 10 is a flow diagram of a method 1000 for detecting a first alert condition from user input and a second alert condition from a predetermined event associated with an application and providing corresponding haptic outputs according to some embodiments.” Moussette ¶ 245.

“In some embodiments, prior to providing the second haptic output, the device 100 determines 1035 whether an ambient condition-based modulation condition exists.” Moussette ¶ 270. “For example, the device 100 determines whether an ambient condition exists as a potential hindrance to the user perception of the haptic output, such as “noise,” including “measured ambient noise.” Moussette ¶ 271.
enabling, in response to predicting that the user will have difficulty hearing the audible notification, vibration notifications at the computing device; 
“[R]esponsive to determining that an ambient condition-based modulation condition exists, and prior to providing the second haptic output, the device modifies 1040 the second haptic output.” Moussette ¶ 270.
receiving an event for which a notification is to be provided; 
“The device also 100 detects 1015 a second alert condition associated with receiving a predetermined system event in the application. For example, the second alert condition corresponds to an event that is automatically triggered by the application, or from within the application.” Moussette ¶ 248.
and activating, in response to receiving the event, a vibration element at the computing device. 
Upon modifying the second haptic output, the device 100 provides the modified haptic output to the user. Moussette ¶ 275 and Figure 10.
Claim 7
Moussette discloses the method as recited in claim 1, 
the vibration element comprising a vibration motor of the computing device, 
“Device 100 optionally also includes one or more tactile output generators 167. FIG. 1A shows a tactile output generator coupled to haptic feedback controller 
and the enabling comprising turning on the vibration motor at a highest intensity setting of the vibration motor. 
“Table 4 shows various levels of user engagement for alert conditions with variations in the user's focus, and the resultant haptic output levels,” Moussette ¶ 261, and in particular, “the last row shows a user with the application issuing the alert in an inactive state . . . . In this instance, the maximum haptic, “Level 4,” is appropriate to get the user's attention.” Moussette ¶ 264.
Claims 12 and 13
Claims 12 and 13 recite a system with general purpose computing hardware for performing substantially the same method as in corresponding claims 1 and 7. The findings from those claims are therefore applied to claims 12 and 15, taken in conjunction with at least paragraphs 65, 83, and 271 of Moussette’s disclosure providing for the functionality of the claimed processor, microphone, and vibration element.
Claims 16 and 17
Claims 16 and 17 recite systems that performs substantially the same method as corresponding claims 1 and 7, and are therefore rejected according to the same findings and rationale as provided above.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. WARNING: The Examiner does not have access to this fax number; faxes sent to this number may simply be added to the file wrapper, and only after a significant processing delay. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The “vibration element” in claims 13 and 17 do not invoke 35 U.S.C. § 112(f) because each of those claims further limit the vibration element of their respective parent claims to the structure of a “vibration motor.”